F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 9 1998
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 CHESTER LEE CLARK,

          Petitioner-Appellant,
 v.                                                     No. 97-6184
                                                    (D.C. No. 97-CV-232)
 H.N. SCOTT; ATTORNEY                                   (W.D. Okla.)
 GENERAL OF THE STATE OF
 OKLAHOMA,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, EBEL, and KELLY, Circuit Judges. **


      Petitioner Chester Lee Clark, appearing pro se, seeks to appeal from the

district court’s denial of a writ of habeas corpus under 28 U.S.C. § 2254. The

district court denied a certificate of appealability. Because Mr. Clark has failed

to make a “substantial showing of the denial of a constitutional right,” 28 U.S.C.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
§ 2253(c)(2), we likewise deny a certificate of appealability and dismiss the

appeal.

      In 1993 Mr. Clark was convicted of using a vehicle to facilitate the

intentional discharge of a firearm, shooting with intent to kill, assault and battery

with a dangerous weapon, and felonious possession of a firearm. The Oklahoma

Court of Criminal Appeals affirmed his convictions. Mr. Clark does not

challenge his convictions but requests that his sentences on counts II, III, and IV

be run concurrently with his sentence on count I.

      Sentencing issues are matters for state courts to determine by interpreting

their own statutes, and ordinarily raise no constitutional claim cognizable in

habeas. See Hill v. Page, 454 F.2d 679, 680 (10th Cir. 1971); see also Haynes v.

Butler, 825 F.2d 921, 923-24 (5th Cir. 1987), cert. denied, 484 U.S. 1014 (1988).

Nevertheless, because we construe petitioner’s pro se brief liberally, see United

States v. Hardwell, 88 F.3d 897, 897 (10th Cir. 1996), we address the issues Mr.

Clark raises. He claims the trial court erred (1) in admitting evidence of other

crimes by allowing testimony that Mr. Clark operated a drug house, (2) in merely

sustaining an objection to, and admonishing the jury to disregard, a police

officer’s testimony that he did not believe petitioner was telling the truth, (3) in

admitting photographs without proper foundation, (4) in not allowing defense

counsel to impeach a witness with prior inconsistent statements, (5) in allowing


                                          -2-
the prosecution to refer to the charged incident as a drive-by shooting, and (6) in

splitting petitioner’s two-count prior conviction to use as both a predicate felony

for the weapon possession charge and as the basis for enhancing his sentence.

      “State court rulings on the admissibility of evidence may not be questioned

in federal habeas proceedings unless they render the trial so fundamentally unfair

as to constitute a denial of federal constitutional rights.” Brinlee v. Crisp, 608
F.2d 839, 850 (10th Cir. 1979), cert. denied, 444 U.S. 1047 (1980); see Martin v.

Kaiser, 907 F.2d 931, 934 (10th Cir. 1990) . None of Mr. Clark’s evidentiary

challenges, in the context of the proceedings as a whole, rises to the level of

fundamental unfairness or calls into question constitutional due process.

      With respect to Mr. Clark’s sixth assignment of error, “the Double Jeopardy

Clause does no more than prevent the sentencing court from prescribing greater

punishment than the legislature intended.” Missouri v. Hunter, 459 U.S. 359, 366

(1983). We look to Oklahoma’s interpretation of its own law in determining

whether double jeopardy has been violated. See Mansfield v. Champion, 992
F.2d 1098, 1100 (10th Cir. 1993). In Mr. Clark’s direct appeal the Oklahoma

Court of Criminal Appeals ruled that Oklahoma law was not violated by using one

count of his prior felony conviction as an element of the present count IV, and the

other to enhance his punishment for counts I-III, where the sentence on count IV

was not enhanced. See R. doc. 7, exh. A, at A3-4. We find no constitutional


                                         -3-
error.

         Mr. Clark alludes to violations of Okla. Stat. Ann. tit. 21, § 11(A) (West

Supp. 1998) and the Double Jeopardy Clause with respect to his four-count

conviction arising from what he describes as a single criminal event. Mr. Clark

failed to raise this issue in his direct appeal. See R. doc. 7, exh. A. While Mr.

Clark has failed to exhaust on this issue, it is clear that under Oklahoma law he

has waived any claim of error which he could have raised on direct appeal but did

not. See Okla. Stat. Ann. tit. 22, § 1086 (West 1986); Paxton v. State, 910 P.2d
1059, 1061 (Okla. Crim. App. 1996). We may therefore consider the issue. See

Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991), Demarest v. Price, 130 F.3d
922, 939 (10th Cir. 1997). This waiver results in a default pursuant to an

independent and adequate state procedural rule. See Steele v. Young, 11 F.3d
1518, 1521 (10th Cir. 1993). Habeas review is thus prohibited in the absence of a

showing of cause for the default and actual prejudice resulting from it, or a

showing that a fundamental miscarriage of justice would result from the denial of

relief. See Coleman, 501 U.S. at 750; Steele, 11 F.3d at 1521.

         Mr. Clark does not suggest cause for or prejudice from his procedural

default. Nor does he claim factual innocence; consequently no fundamental

miscarriage of justice will result from the denial of relief. See Selsor v. Kaiser,

22 F.3d 1029, 1034 (10th Cir. 1994).


                                           -4-
APPEAL DISMISSED.


                    Entered for the Court


                    Paul J. Kelly, Jr.
                    Circuit Judge




                     -5-